United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS            July 29, 2003

                         FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                                                                  Clerk


                         ____________________

                             No. 03-40066

                           Summary Calendar
                         ____________________


     RONNIE MEISSNER

                       Plaintiff - Appellee

          v.

     FROG LEAP, Etc; ET AL

                       Defendants

     RICHARD S KARAM

                    Defendant - Appellant
_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                          No. 2:02-CV-262
_________________________________________________________________


Before KING, Chief Judge, and WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Richard S. Karam appeals the district

court’s remand of this case to state court.      Because we conclude


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
that this court is statutorily precluded from reviewing the

remand order, we dismiss Karam’s appeal for lack of jurisdiction.

     Plaintiff-Appellee Ronnie Meissner originally filed this

civil action in Texas state district court, seeking an order

requiring Karam to account and divide the assets and profits of

their general partnership, Defendant Frog Leap.    Karam removed

the case to federal district court based solely on the existence

of diversity of citizenship.   Meissner then filed a motion to

remand.

     The federal district court determined that the Frog Leap

partnership consisted of two partners, one of whom (Meissner) was

a citizen of Texas, and the other (Karam) was a citizen of

Oklahoma.   Consequently, the court found that Frog Leap should be

considered a citizen of both Texas and Oklahoma.    Because both

Frog Leap and Meissner had Texas citizenship, the court concluded

that diversity jurisdiction did not exist.   Given that diversity

jurisdiction was Karam’s only asserted basis for subject matter

jurisdiction, the court granted Meissner’s motion and remanded

the case to state court.

     The threshold question in this case is whether we have

appellate jurisdiction to review the district court’s remand.

Section 1447(c) of Title 28 of the United States Code authorizes

remand for lack of subject matter jurisdiction, while § 1447(d)

provides that “an order remanding a case to the State court from

which it was removed is not reviewable on appeal or otherwise.”

                                 2
Save for a few exceptions, “a remand to state court for lack of

subject matter jurisdiction under § 1447(c) is ordinarily barred

from appellate review by § 1447(d).”   Arnold v. Garlock, 278 F.3d

426, 437 (5th Cir. 2001).   This rule applies even if the district

court’s determinations regarding subject matter jurisdiction are

erroneous.   Heaton v. Monogram Credit Card Bank of Ga., 231 F.3d

994, 997 (5th Cir. 2000).

     One exception to this rule is derived from the Supreme

Court’s decision in Thermtron Products, Inc. v. Hermandorfer, 423

U.S. 336 (1976).   The Thermtron Court carved out a “narrow

exception to the strict bar to appellate review of remand orders.

[The Thermtron exception provides that] a remand order may be

reviewed where the district court has ‘remanded [a case] on

grounds not authorized by the removal statutes.’”   Angelides v.

Baylor Coll. of Med., 117 F.3d 833, 836 (5th Cir. 1997) (quoting

Thermtron, 423 U.S. at 353).

     On appeal, Karam contends that the Thermtron exception

applies because the district court ruled on an issue not

specifically stated in the motion to remand when it determined

that Frog Leap was a necessary party to the litigation.    In so

doing, he continues, the court exceeded its statutorily-defined

powers under § 1447(c).   As a result, Karam concludes, appellate

jurisdiction is proper.




                                 3
     We agree with Meissner’s contention that Thermtron is

plainly distinguishable from this case.   In Thermtron, the Court

held that a district court exceeded its removal powers under

§ 1447(c) when “neither the propriety of the removal nor the

jurisdiction of the court was questioned,” and the district

court’s determining factor for remand was its heavy docket.    423

U.S. at 343-44.   These unique considerations are not present in

this case.   In his motion to remand, Meissner argued that the

basis for remand was the absence of diversity between the named

parties.   The remand order, incorporating Meissner’s argument,

expressly concluded that diversity jurisdiction was lacking.     In

so doing, the district court directly implicated subject matter

jurisdiction, which plainly indicates that the court remanded the

case on grounds that are authorized by § 1447(c).   Thus,

regardless of the court’s determination that Frog Leap was a

necessary party to the litigation, the narrow Thermtron exception

is not applicable.

     Because Karam fails to demonstrate that any of the available

exceptions to § 1447(c) apply, we are required under § 1447(d) to

DISMISS this appeal for lack of jurisdiction.




                                 4